Citation Nr: 0104850	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
PTSD and bipolar disorder.

The Board notes that in both the veteran's notice of 
disagreement and substantive appeal, he stated he was 
appealing only the claim for service connection for PTSD.  
Thus, the claim for service connection for bipolar disorder 
is not part of the current appellate review.

The Board further notes that in the veteran's VA Form 9, 
Appeal to the Board of Veterans' Appeals, received in 
December 1999, he requested a hearing before a traveling 
section of the Board.  In a letter received from the veteran 
in January 2000, he withdrew his request for a hearing.  
Therefore, no hearing is pending.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, __ 
(Nov. 9, 2000) (to be codified at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.303, 3.304(f) (1998, 2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served in Vietnam from December 1970 to December 
1971.  He was awarded the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal with 
device.

A May 1985 report of contact shows the veteran and his mother 
arrived at the Vet Center seeking help with what they both 
thought was a drinking problem for the veteran.  The 
counselor entered an assessment of "some heavy drinking."

A June 1988 treatment report from the Vet Center shows a 
diagnosis of dysthymia.  The social worker stated that the 
veteran's stressors were psychosocial stressors, such as 
unemployment and financial problems.

A May 1998 VA outpatient treatment report shows a diagnosis 
of questionable bipolar disorder.

A July 1998 "Vet Center Intake" shows that the veteran 
reported he was in Vietnam in December 1970.  He denied any 
traumatic events, and acknowledged having anger over things 
he saw that he did not like.  The veteran reported he had 
been denying the impact of his war experience.  He stated he 
initially worked steadily for 15 years but since that time, 
it had been difficult.  The veteran stated that his problems 
began four to five years after coming home from Vietnam.  He 
noted he had interpersonal and occupational problems.  The 
counselor stated that the veteran's focus areas were PTSD and 
bipolar disorder.

In a July 1998 treatment reports, the counselor entered an 
assessment that the veteran was in a "manic" state.  

An August 1998 letter from the veteran's mother reporting the 
veteran's history since he was a child.  She stated while the 
veteran was in Vietnam, he wrote the family letters every 
other day.  She stated he asked for help in one of them 
because he had been threatened.  

A March 1999 VA psychiatric evaluation report shows the 
veteran was asked to describe memorable events that may have 
been a source of trauma or tragedy for him from Vietnam.  The 
veteran reported three incidents.  He stated a soldier threw 
a phosphorus grenade into a club while he was there and that 
the ran out of the club because he was scared.  The second 
incident occurred when he was on guard duty in a tower.  He 
stated that one of the guards got hurt when hit with enemy 
fire.  He stated he was not near the incident but knew the 
injured person.  Finally, he stated that a depot was blown 
up, which occurred about a mile from where he was located, 
and scared him.  The veteran stated he could hear the 
explosion.  The examiner noted that none of these events were 
"direct combat" and did not seem to have created horror or 
were life threatening to qualify as a stressor.  The examiner 
entered a diagnosis of major depressive disorder.  

An October 1999 letter from the veteran's mother explains 
that the veteran had never been the same person since he 
returned from Vietnam.  She stated that although she was not 
competent to enter a diagnosis of PTSD, she was competent to 
state that he veteran exhibited symptoms of PTSD, as she 
lived with him and that she had more knowledge of the 
veteran's symptomatology than medical professionals.

A December 1999 statement from the veteran lists stressors 
related to his Vietnam experience.  He reported the same ones 
he reported at the time of the July 1999 psychiatric 
evaluation, but added additional ones.  The veteran blamed 
80 percent of his problems to Vietnam.  He stated he came 
back from Vietnam as a changed person, which his family and 
friends have noted.  




II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and his representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed.Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records, as well as his service 
personnel records, have been requested and received by the 
RO, and such records appear to be intact.  Further, the 
record discloses that the RO mailed a letter to the veteran 
to his latest address of record and specifically requested, 
among other things, that he provide medical evidence, which 
shows a current diagnosis of PTSD, and asked the he provide 
the names and addresses of physicians/medical facilities that 
rendered such treatment to him for that condition.  A 
correspondence copy of this letter was mailed to the 
veteran's accredited representative, The American Legion.  
The VA's letter was not returned as undeliverable by the 
United States Postal Service as undeliverable.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  Additionally, 
the veteran has identified treatment he received at VA 
facilities, namely various Vet Centers, and those records 
have been obtained and associated with the claims folder.  
The veteran has not alleged that there are any additional 
medical records related to treatment for PTSD that VA has not 
already obtained.  Moreover, in accordance with its duty to 
assist, the RO has had the veteran undergo a VA examination 
related to claim for service connection for PTSD.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131(b) (West 
1991); 38 C.F.R. § 3.303(d) (2000).  

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997, which is a short time after the appellant filed her 
claim.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) (1999), now 38 C.F.R. 
§ 2000).  Although the new regulation purports to essentially 
restate the three essential elements previously in effect, 
the timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the change to the 
regulation as it pertains to this case is not so significant 
that the Board is unable to proceed.  As there is no 
essential substantive change affecting this case, neither the 
old nor the new provisions are more liberal as affects this 
claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).  Under the new regulations, service connection for 
PTSD requires (i) medical evidence diagnosing PTSD, (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999); 38 C.F.R. 
§ 3.304(f) (1999), (2000).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for PTSD.  As stated above, 
one of the requirements for eligibility for service 
connection for PTSD is a current medical diagnosis of PTSD.  
38 C.F.R. § 3.304(f).  Without such diagnosis, the claim 
fails.  Here, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has PTSD.  The 
reasons are explained below.

When the veteran was examined in March 1999, the VA examiner 
stated that the stressors the veteran reported did not 
qualify as stressors because they did not create horror or 
were life-threatening .  He entered a diagnosis of major 
depressive disorder.  This is evidence against the veteran's 
claim for service connection for PTSD.  Additionally, when 
the veteran was seen at the Vet Center in July 1998, he 
denied any traumatic events related to his service, except 
that a fellow soldier had put his hand on the veteran's leg.

The evidence that supports the veteran's claim is a July 1998 
report, wherein the counselor recorded "PTSD" under "Focus 
Area," when the veteran was seen at the Vet Center.  Also, 
the veteran and his mother have alleged that the veteran has 
PTSD and/or PTSD symptoms.

In reviewing the evidence that supports the veteran's claim 
with the evidence that is against the veteran's claim, the 
Board accords the most probative value to the March 1999 
evaluation report, which was conducted by a VA psychologist 
who reviewed the veteran's claims folder, than to the 
"Quality of Care Indicator" of PTSD as a "focus area," 
which was completed by a counselor in July 1998.  The VA 
psychologist made a specific finding that the stressors that 
the veteran reported were not valid "stressors" that could 
cause PTSD.  He entered a diagnosis of major depressive 
disorder instead.  The counselor, on the other hand, simply 
listed PTSD was an area on which the veteran needed to work.  
The Board will not construe such as a "diagnosis" of PTSD, 
but is aware that such evidence supports the veteran's claim.  
However, as stated above, the Board finds that such evidence 
is outweighed by the March 1999 evaluation report, wherein 
the examiner relied on a review of the veteran's records as 
contained in his claims file, and reached the conclusion, 
based largely on the veteran's description of his stressors, 
that the veteran did not meet the criteria for PTSD.

Additionally, although the veteran and his mother have 
asserted that the veteran has PTSD and/or PTSD symptoms, they 
are lay people, and their opinions are not competent to 
establish a medical diagnosis of PTSD.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For the reasons stated above, the Board has determined that 
the preponderance of the evidence is against a finding that 
the veteran has PTSD.  See, e.g., Cohen v. Brown, 10 Vet. 
App. at 153 (Chief Judge Nebeker, concurring) (VA 
adjudicators may reject the claim upon a finding that a 
preponderance of the evidence is against a PTSD diagnosis).  
The veteran's claim for service connection for PTSD fails 
because he has not brought forth evidence of a disability of 
PTSD, which is a requirement for the grant of service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).  Therefore, 
the claim must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board finds that the preponderance of evidence is against 
the veteran's claim for service connection for PTSD, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

